Citation Nr: 0430160	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-37 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from April 1942 to 
November 1945.  He died in March 1992.  The appellant is his 
widow.

The Board of Veterans' Appeals (Board) issued a decision in 
September 2000 denying service connection for the cause of 
the veteran's death.  The current appeal to the Board arises 
from rating decisions of the Baltimore, Maryland, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  An August 2001 rating decision was a merits 
adjudication of the issue of entitlement to service 
connection for the cause of death, while a more recent 
April 2002 rating decision determined that new and material 
evidence had not been received to reopen this claim.

The appellant was either unable or failed to report for 
hearings scheduled for April and August 2004 at the Board's 
offices in Washington, D.C.  

The Maryland Department of Veterans Affairs, by letter dated 
in February 2004, advised VA that it was withdrawing as the 
appellant's representative.  So she is currently 
unrepresented in this appeal.  

The claimant's appeal has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2004).

For the reason discussed below, the appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.




REMAND

A letter from the appellant, dated May 6, 2004, suggested she 
might be seeking a hearing at the RO - instead of a hearing 
at the Board.  So in a letter dated October 12, 2004, the 
Board asked that she clarify whether she wants a hearing 
at the RO before a local hearing officer.  And in response, 
she indicated she does.  So an RO hearing must be scheduled 
before deciding her appeal.  See 38 C.F.R. § 20.700(a) 
(2004).

Accordingly, the case is REMANDED to the RO for the following 
action:

Schedule the appellant for a hearing at 
the RO before a local hearing officer.  
Notify her of the date, time, and 
location of her hearing.  Put a copy of 
this letter in the claims file.  If, for 
whatever reason, she changes her mind and 
elects not to have an RO hearing or fails 
to report for it on the date scheduled, 
also document this for the record.


The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




